                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              SOUTHERN DIVISION
                               No. 7:17-cv-00223-FL


   EDGE-WORKS MANUFACTURING
   COMPANY, a North Carolina corporation,                        ORDER GRANTING
       Plaintiff,                                          JOINT MOTION TO EXTEND STAY

      v.

   HSG, LLC and CTG1, LLC,
        Defendants




        THIS MATTER is before the Court on the parties’ Joint Motion to Extend Stay (the

“Motion”), filed in this action on April 3, 2020. The parties seek to extend the stay period in this

civil action, in its entirety, for a period of seven (7) days to allow the parties time to negotiate and

finalize a few remaining provisions in the global settlement agreement. Having considered the

Motion, the Court is of the opinion that the Motion should be GRANTED,

        IT IS HEREBY ORDERED that the Parties’ Motion is GRANTED. All claims and

counterclaims in this case are hereby STAYED for an additional period of seven (7) days from the

date of entry of this order.

        This the 6th day of April, 2020.



                                               _____________________________________
                                               HON. LOUISE W. FLANAGAN
                                               UNITED STATES DISTRICT JUDGE
